DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 01/31/2019.
Claim(s) 1-20 is/are currently presenting for examination.
Claim(s) 1, 10, 18 is/are independent claim(s).
Claim(s) 1-5, 8-10, and 12-20 is/are rejected.
Claim(s) 6-7 and 11 is/are objected to.
This action has been made NON-FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US_8195231_B2_Ring.
Regarding claim 10, Ring discloses a method for collecting data from machines lacking network connectivity (Ring figure 2, and column 5 lines 38-41, “ECM 125 may include an integrated PAN control module 126 configured to upload operation data to one or more PAN-compatible devices via a PAN connection”), comprising: receiving, at a mobile vehicle, a request for data (Ring figure 2, and column 7 lines 27-30, “Condition monitoring system 140 may transmit a data request to ECM 125 associated with machines 110”, since the machine 110 communicates with the condition monitoring system 140 via the cellular communication device 129, therefore, the request will be received at the cellular communication device 129 first); detecting a machine corresponding to the request (Ring figure 2, and column 6 lines 34-40, “cellular communication device 129 may include a PAN-compatible wireless cellular telephone associated with machine operator 112 that includes customized software adapted to detect, identify, authenticate, and communicate with ECM 125”); providing, using the mobile vehicle, a first communication network to a data hauling device associated with the detected machine (Ring figure 2, and column 4 lines 36-48, column 6 lines 27-43, the cellular communication device 129 communicate with the machines 110 using the PAN); retrieving, using the mobile vehicle, data from the data hauling device via the first communication network (Ring figure 3 step 306); transporting the mobile vehicle to a location having a second communication network (Ring figure 3 steps 308-309, and column 50-60, the cellular communication device 129 can be moved a to location with cellular network); and uploading, using the mobile vehicle, the retrieved data to a (Ring figure 3 step 310). 

Regarding claim 12, Ring discloses the method of claim 10, where the detected machine lacks access to the second communication network (Ring figure 2, the machines 110 not able to access the cellular network 130). 

Regarding claim 13, Ring discloses the method of claim 10, wherein the retrieved data corresponds to data stored by the data hauling device, in response to a request from a back-office operator  (Ring column 7 lines 28-32, “…Condition monitoring system 140 may transmit a data request to ECM 125 associated with machines 110. Condition monitoring system 140 may receive operation data from ECM 125 in response to the request…”).

Regarding claim 14, Ring discloses the method of claim 10, further comprising: initializing a connection to the machine using an enrollment pathway; and providing the first communication network only once initialization is complete (Ring figure 3 steps 302-306, and column 11 lines 36-39, “Once a secure PAN data channel has been established, ECM 125 may transmit the operation data to the cellular communication device (Step 306) via the PAN connection between the devices…”). 

Regarding claim 15, Ring discloses the method of claim 14, wherein the enrollment pathway comprises a satellite connection (Ring column 5 lines 42-45, “…ECM 125 may include a satellite communication module (not shown) configured to distribute operation data via a satellite communication network when a PAN connection with cellular communication device 129 is unavailable”). 

Regarding claim 16, Ring discloses the method of claim 14, wherein the enrollment pathway is unavailable when the machine is detected (Ring column 5 lines 42-45, “…ECM 125 may include a satellite communication module (not shown) configured to distribute operation data via a satellite communication network when a PAN connection with cellular communication device 129 is unavailable”).

Regarding claim 17, Ring discloses the method of claim 10, wherein the first communication network comprises a wireless network (Ring figure 2, and column 4 lines 36-48, column 6 lines 27-43, the cellular communication device 129 communicate with the machines 110 using the PAN). 

Regarding claim 18, Ring discloses a method for initializing data collection from machines lacking network connectivity (Ring figure 2, and column 5 lines 38-41, “ECM 125 may include an integrated PAN control module 126 configured to upload operation data to one or more PAN-compatible devices via a PAN connection”), comprising: detecting an initial communication network (Ring column 1 lines 29-33, “…machines may be equipped with customized satellite communication modules that periodically transmit data from the remote machine to a centralized data collection server via a subscriber-based satellite communication network”, and column 5 line 42-45, “ECM 125 may include a satellite communication module (not shown) configured to distribute operation data via a satellite communication network when a PAN connection with cellular communication device 129 is unavailable”, the ECM will need to detect he satellite communication network before the communication); providing connectivity between a machine and a vehicle using the initial communication network (Ring column 1 lines 29-33, “machines may be equipped with customized satellite communication modules that periodically transmit data from the remote machine to a centralized data collection server via a subscriber-based satellite communication network”); performing certification of the machine and the vehicle using the initial communication network (Ring column 1 lines 29-33, and column 5 line 42-45, and figure 3 steps 303-306); detecting, using the vehicle, the certified machine using a second communication network (Ring figure 2, and column 6 lines 34-40, “cellular communication device 129 may include a PAN-compatible wireless cellular telephone associated with machine operator 112 that includes customized software adapted to detect, identify, authenticate, and communicate with ECM 125”); collecting data from the certified machine via the second communication network (Ring figure 3 step 306; and column 4 lines 36-48, column 6 lines 27-43, the cellular communication device 129 may receive operation data from the machines 110 via the PAN); and uploading the data at a remote location (Ring figure 3 step 310).

Regarding claim 19, Ring discloses the method of claim 18, wherein the initial communication network comprises a satellite connection (Ring column 1 lines 29-33, and column 5 line 42-45, satellite connection). 

Regarding claim 20, Ring discloses the method of claim 18, wherein the data is uploaded via a third communication network (Ring figure 2, the cellular communication device 129 upload the data to the condition monitoring system 140 via the cellular network).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_7987027_B2_Greiner in view of US_20170086054_A1_Azevedo.
Regarding claim 1, Greiner discloses a system for collecting data from a machine lacking network connectivity (Greiner figures 1, 3, and column 5 lines 55-58, “…on-board module 102 may include a number of network interfaces and/or transmitters to provide communications between storage device 203 and off-board system 103…”), 
providing a communication network to a data hauling device of the machine (Greiner figure 1, communication network 110), 
the machine being remote from a stationary site having a site-specific communication network (Greiner figure 1, the machines 101 locates at the work environment, and the back-end system 130 is located remotely from the machines 101); retrieving data from the data hauling device via the communication network (Greiner figure 1, the machines 101 locates at the work environment, and the back-end system 130 is located remotely from the machines 101); detecting the site-specific communication network (Greiner figure 2, communication network 120, and column 3 lines 63-65, “…Offboard system 103 may be further connected to network 120 via any type of communication link”); and uploading the retrieved data to the stationary site using the site-specific communication network (Greiner column 3 lines 2-6, “…System 103 may be one or more computer systems configured to monitor, collect, and/or filter information received from machines 101 and to distribute the information to one or more back-end systems 130 using a network 120…”), but does not explicitly disclose the system comprising a mobile vehicle, and the mobile vehicle configured for providing a vehicle communication network.
Azevedo discloses the system comprising a mobile vehicle (Azevedo figure 7, mobile AP 706 in a vehicle) and the mobile vehicle configured for providing a vehicle communication network (Azevedo figures 7, 10, and paragraph 35, the mobile AP 706 can provide WLAN to the environment sensors to send the sensor data).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Azevedo’s the mobile AP providing WLAN to the environment sensors to send the sensor data in Greiner’s system to let the machine able to send the health data to the off-board system even in the environment which lacking fixed communication network. This method for improving the system of Greiner was within the ordinary ability of one of ordinary skill in the art based on the teachings of Azevedo. Therefore, it would have been obvious to 

Regarding claim 2, Greiner and Azevedo disclose the system of claim 1, wherein the vehicle communication network comprises a wireless network (Azevedo figures 7, 10, and paragraph 35, the mobile AP 706 can provide WLAN to the environment sensors to send the sensor data).and wherein the site-specific communication network comprises a cellular, WiFi, wireless, Bluetooth®, radio, radio frequency, near-field communication, data network, local area network (LAN), metropolitan area network (MAN), wide area network (WAN), Internet, proprietary cable network, or fiber-optic network (Greiner figure 1 and column 3 lines 6-8, the communication network 120 may be any type of wireless or wire-line computer network that communicates data, such as the Internet, an intranet, a Local Area Network (LAN)).

Regarding claim 3, Greiner and Azevedo disclose the system of claim 1, wherein the retrieved data comprises measurements or analytics relating to machine location, operator actions or efficiency, productivity, refueling or maintenance needs, operating status, or a combination thereof (Greiner column 6 lines 33-34, and column 10 lines 1-4, “machine health data may reflect any type of machine parameter, such as load, stress, fluid levels, speed, torque, power, voltage, current, usage time, engine temperature, fuel consumption, etc.”). 

Regarding claim 4, Greiner and Azevedo disclose the system of claim 1, wherein the mobile vehicle comprises a truck, car, boat, aircraft, mobile phone, tablet, or laptop computer (Azevedo figure 7, mobile AP 706 in a vehicle). 

Regarding claim 5, Greiner and Azevedo disclose the system of claim 1, wherein the mobile vehicle is further configured for generating a notification of data retrieval (Greiner column 5 line 63 – column 6 line 2, the off-board system 103 may generate a message including requests for machine health data collected by on-board module 102). 

Regarding claim 8, Greiner and Azevedo disclose the system of claim 1, wherein the mobile vehicle is further configured for detecting the machine (Azevedo figures 7, 10, and paragraph 179, the mobile AP 706 can detect the sensors 709 by using beacon signal).

Regarding claim 9, Greiner and Azevedo disclose the system of claim 1, wherein the retrieved data corresponds to data stored by the data hauling device of the machine, in response to a request from a back-office operator of the stationary site (Greiner column 3 lines 2-10, column 5 line 63 – column 6 line 2). 

Allowable Subject Matter
Claims 6-7 and 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471